Citation Nr: 0504315	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  96-35 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
separation of the right acromioclavicular joint, currently 
rated 10 percent disabling. 

2.  Entitlement to service connection for residuals of a low 
back injury.

3.  Entitlement to service connection for neurological 
residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Timothy R. Juenke, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1975 to 
October 1976.

The appeal comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland Ohio.  

In November 1996, the veteran testified in support of his 
appealed claims before a hearing officer at Cincinnati, Ohio.  
A transcript of that hearing is contained in the claims file.  

The Board remanded the claims on appeal here, as well as 
other claims, in October 1998.  Issues not addressed in the 
decision below were granted by the RO in a May 2004 decision.  


FINDINGS OF FACT

1.  The veteran's residuals of a separation of the right 
acromioclavicular joint are not currently disabling.   

2.  The veteran did does not have a low back disorder that 
developed in service or that is causally related to service.  

3.  The veteran does not have neurological residuals due to 
an inservice head injury.  


CONCLUSIONS OF LAW

1.  The schedular requirements for an increased rating for 
residuals of a right acromioclavicular separation have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.10, 
4.71a, Diagnostic Code 5203 (2004).

2.  A current low back disorder was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 
(2004).

3.  Chronic neurological residuals of a head injury were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103, VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also 38 C.F.R. § 
3.159.  Under 38 U.S.C.A. § 5103A, VA has an enhanced duty to 
assist the veteran in the development of his claim.  These 
duties were enacted into law with the VCAA.

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit all 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).  
VA has fulfilled these requirements in this case by a VCAA 
letter issued in November 2003.  The letters appropriately 
notified the veteran what VA would do and what the appellant 
must do in furtherance of his claims, and informed him of 
what would be required for his claims to be granted.  

VA asked for all evidence in the veteran's possession in a 
May 2004 supplemental statement of the case.  The veteran, 
however, by failing to supply information in response to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no pertinent 
evidence has been lost to the record, and there is no failure 
to assist the appellant simply because VA did not explicitly 
ask him prior to May 2004 to submit all evidence in his 
possession.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

All appropriate development has been undertaken in this case 
including obtaining service and VA medical records, and 
Social Security records.  VA has requested all indicated 
pertinent private medical records, and records received have 
been associated with the claims file.  Multiple VA 
examinations have been conducted.  The veteran has been 
informed of all development undertaken and of evidence 
received into the record, including by the May 2004 
supplemental statement of the case.  

The Board is also satisfied that development requested in the 
October 1998 remand pertinent to the appealed claims reviewed 
here has been satisfactorily completed.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

In view of the foregoing, the action taken in the course of 
this appeal complies with all of the requirements of law, 
thereby allowing the Board to consider the issues on appeal.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi. 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that the VCAA notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.  Here, initial adjudication of the veteran's 
claims occurred prior to the effective date of the VCAA.  
Still, any deficiency in timely VCAA notice was cured by the 
RO's subsequent issuance of appropriate VCAA notice in 
December 2002 and November 2003, and by the RO's subsequent 
issuance of a May 2004 supplemental statement of the case 
wherein VA reconsidered the merits of the veteran's claims 
following appropriate notice and development.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Evidentiary Background

The service medical records reveal that in July 1975 the 
appellant was seen for complaints of intermittent back pain 
associated with heavy lifting.  There was no history of 
trauma.  The examiner's assessment was low back pain.  

An August 1975 emergency room record notes treatment for 
injuries following a truck accident.  Noted were a left arm 
injury, complaints of pain at the right side of the back, and 
a possible head injury.  Physical examination revealed no 
back or hand injury.  There was no evidence of any 
neurological sequelae due to a head injury.  The veteran was 
referred to an orthopedic clinic, but no pertinent diagnosis 
was offered.

In September 1975, the veteran complained, in pertinent part, 
of headaches, and low back pain.  The treating medical 
practitioner found that the vertebrae between C2 and C12 were 
within normal limits.  Sensory and motor neurological 
functioning were within normal limits.  Deep tendon reflexes 
were 2+ and equal.  There was a good range of back motion 
without pain or point tenderness.  

In October 1975, the veteran reported having been "knocked 
around" in a tank.  He was unable to follow directions 
during examination of the shoulder, but neither a low back 
disorder nor residuals of a neurological disorder due to head 
injury was diagnosed.  

In December 1975, the veteran reported severe bitemporal 
headaches every two to three weeks since his August 1975 
accident.  There were no visual problems except occasional 
photophobia.  Neurological examination was negative.  The 
impression was headaches which, "did not sound like vascular 
headaches."  A treatment plan was to include a brain scan.  
Available service medical records do not contain any record 
of a brain scan.  

At the veteran's May 1976 service discharge examination his 
neurological, spine and other musculoskeletal systems were 
normal.  

The veteran was seen for a VA examination in December 1976.  
No complaints or findings pertaining to either residuals of a 
low back injury or neurological residuals of a head injury 
were made.

At an August 1981 VA neurological examination the examiner 
noted that it was difficult to get a straight history from 
the veteran.  He was described as circumstantial and somewhat 
evasive.  Still, he reported a history of headaches since 
1975 motor vehicle accident.  Physical examination revealed 
no neurological abnormality.

In September 1981, the veteran was seen for a VA examination.  
He complained of back pain, and headaches.  Physical 
examination resulted in a pertinent diagnosis of a lumbar 
strain.  

During a September 1981 VA psychiatric examination the 
appellant reported having been knocked out during an 
inservice motor vehicle accident, to have lost consciousness 
for 20 minutes, and to have had back pain and personality 
changes since.  The psychiatric examination did not offer a 
pertinent diagnosis.

In June 1988, Edgar B. Jackson, Jr., stated that he had first 
treated the veteran for low back strain in November 1987.  
The physician informed that the pain was "entirely 
identical" to pain the veteran suffered when in a motor 
vehicle accident in service.  Dr. Jackson provided no 
independent medical basis for the inferred conclusion that 
the low back strain was of service origin. 

In a May 1994 letter, Dr. Jackson reaffirmed his opinion 
regarding service origin of the veteran's persistent low back 
pain.  He still provided no independent evidence to support 
this assertion of etiology.  

A May 1995 VA x-ray examination revealed minimal anterior 
spurs at L4-L5 and a transitional lumbosacral vertebra.  
December 1995 private X-rays of the lumbar spine revealed 
degenerative lumbar changes.  Similar findings were made in a 
January 1996 VA X-ray report.  

At an August 1995 neurological evaluation for treatment, the 
veteran was found to have migraine headaches without aura 
based on his reports of recurrent headaches.  A computerized 
tomography scan of the head revealed normal findings.  

A brain MRI conducted in August 1996 showed no evidence of 
brain damage.  

In November 1996, the veteran testified before the RO that he 
had suffered head and back injuries during an inservice truck 
accident.

In January 1997, Ben Lomas, M.D., opined that, after 
reviewing the veteran's service medical records, he found 
that the appellant had suffered a head injury inservice.  Dr. 
Lomas opined that the claimant was unconscious inservice for 
15 minutes, and that he had suffered a concussion.  Finally, 
Dr. Lomas found that the December 1976 findings were 
supportive of a traumatic head injury.
 
A VA physician in September 1997 conducted a neurological 
examination, without access to the claims folder.  Hence, the 
physician accepted as valid the veteran's narrative.  The 
physician noted the veteran's complaints of headaches in the 
right temporal area with radiation to the occipital area.  
The veteran also complained of back problems, including pain 
in the coccygeal region with radiation to the right hip, and 
left leg and foot pain after walking.  The veteran attributed 
the back difficulties to the inservice truck accident, which 
he reported involved being thrown from the back to the front 
of the truck bed and others falling on top of him.  

Central and peripheral neurological examinations, including 
sensory and motor testing batteries produced normal results.  
Cranial nerves II-XII were intact.  July 1997 cervical spine 
X-rays were also reviewed and were within normal limits.  
Following examination the examiner diagnosed tension 
headaches.  The examiner concluded that there was no basis 
for attributing any current neurological disorder or any 
current complaint to the reported inservice automobile 
accident.  

In an unsigned statement Dr. Lomas reported that the 
veteran's sequelae of an inservice traumatic accident 
included a herniated lumbar disc with sciatic radiculopathy, 
and post traumatic headaches.  Similar comments are noted in 
VA outpatient records authored by Dr. Lomas.  

In June 1998, the veteran was seen at a VA outpatient clinic 
where he reported a history of back pain since a 1981 motor 
vehicle accident, and a "traumatic brain injury" in 1975.

In April 2000, the VA physician who conducted the September 
1997 neurological examination again conducted a neurological 
examination of the veteran.  On this occasion the claims 
folder was available for review.  Following this review and 
examination the April 2000 physician concluded that Dr. Lomas 
had overly relied on statements made by the veteran to arrive 
at medical findings of fact and medical opinions, to the 
point of bias or advocacy in favor of the veteran.  

At an April 2000 neurological examination  the veteran 
reported having been injured in August 1975 when his truck 
crashed and he "flew forward."  He recalled losing 
consciousness.  The examiner noted that VA records noted a 
history of low back pain since a 1981 motor vehicle accident, 
as well as the appellant's involvement in a 1975 motor 
vehicle accident.  Following physical examination the 
assessment was that the veteran suffered from tension 
headaches.  The examiner concluded that there was no 
objective evidence of a closed head injury.  The physician 
further opined that there was no objective evidence to 
support the conclusion that the veteran had any residuals of 
the truck accident in service other than mild residuals of a 
right acromioclavicular joint separation, with the 
acromioclavicular joint well healed.  Additionally, the 
physician opined that there was no objective data in the 
medical record linking the veteran's inservice truck accident 
to a current low back disorder.  The physician provided 
extensively detailed reasons and bases for why she differed 
from the opinions offered by Dr. Lomas.  

In October 2000, the National Personnel Records Center 
reported that there was no record of an accident report filed 
regarding the August 1975 incident.

A December 2002 MRI of the right shoulder showed mild 
degenerative tendinopathy involving the supraspinatus, 
subscapularis, and anterior cuff interval, as well as mild 
subdeltoid bursitis, with no rotator cuff tear evident.  

Upon April 2004 VA examination of the right shoulder, the 
examining physician noted the veteran's service history of a 
truck accident and reviewed the claims folder.  The physician 
noted the findings of the December 2002 MRI of the right 
shoulder, including particularly that the report did not 
mention the acromioclavicular joint.  The physician noted 
that the veteran had very limited postservice treatment of 
the right shoulder.  While the veteran reported participating 
in a few session of physical therapy several months ago, he 
also reported not attending sessions, blaming this on 
transportation problems.  The examiner noted that an August 
2003 EMG study of the left upper extremity showed mild left 
C6 and C7 radiculopathy.  

At the April 2004 examination, the veteran reported that left 
shoulder and left upper extremity radicular symptoms were far 
more significant than those involving the right shoulder.  
Still, he reported having right shoulder pain 10 days out of 
30, with aching pain at the acromioclavicular joint and 
laterally.  He rated the discomfort as escalating to 7/10 
when present, but his discomfort varied depending on 
activity.  Daily living activities were not impaired by the 
right shoulder disorder.  The veteran did report being unable 
to serve a tennis ball, and he described a decreased use of 
the right shoulder over the years, morning swelling and joint 
weakness due to decreased use.  He complained that the 
acromioclavicular area became hot at times.  He denied 
swelling, erythema, shoulder instability or locking.  He 
stated that repetitive elevation of the right arm to the 
horizontal plane resulted in fatigability with an approximate 
50 percent reduction in forward flexion and abduction.  He 
used medication for other orthopedic disorders.  The veteran 
denied flare-ups, but attributed the lack of flare ups to 
disuse of the right arm above the horizontal plane.  He did 
not use any orthopedic assistive devices.  There was no 
history of any right shoulder surgery. 

Physical examination revealed excellent upper extremity 
muscle tone, and no right shoulder muscle atrophy.  There was 
no erythema, increased warmth, edema, or effusion.  Active 
right shoulder motion was described as quite guarded.  The 
appellant complained of acromioclavicular joint and lateral 
tenderness, as well as tenderness to palpation over the 
entire aspect of the right clavicle and over the suprasternal 
notch, even though, as the examiner noted, this was 
anatomically unrelated to the right shoulder.  Active forward 
flexion was to 110/120 degrees, though the appellant reported 
pain beyond 55 or 80 degrees.  (The examination report 
contains multiple readings.)  Passive forward flexion was to 
170 degrees with obvious pain.  Passive extension was to 160 
degrees, again with obvious pain.  Adduction was normal and 
non-painful to 55 degrees.  Internal and external rotation 
were both to 80 degrees without pain.  There was no 
crepitance with any of these motions, and all motions had 5/5 
strength.  The veteran repetitively abducted the shoulder 25 
times to 100 degrees, and thereafter active range of motion 
was unchanged at 120 degrees.  

Regarding the right shoulder, the examiner diagnosed 
acromioclavicular separation in 1976 by history; right 
shoulder rotator cuff tendinopathy by MRI in December 2002; 
and chronic right shoulder arthralgia most likely due to the 
right shoulder rotator cuff tendinopathy and not due to the 
acromioclavicular separation.  The examiner explained that 
acromioclavicular separations are either grade one, two, or 
three, with the first two typically requiring only 
conservative treatment with splinting and passage of time, 
and not resulting in any residuals.  The examiner noted that 
grade three separations involved obvious deformity and 
necessitated surgery, which was not the case here.  The 
examiner accordingly concluded that it was unlikely that any 
current right shoulder limitation was related to the 
veteran's inservice acromioclavicular separation.  The 
examiner noted that this was consistent with the normal right 
shoulder examination in December 1976.  

The Board has carefully reviewed the opinions of the April 
2000 examining VA physician and the contrary statements 
provided by Dr. Lomas.  The Board finds that that Dr. Lomas 
has relied on the veteran's statements rather than on 
objective evidence within the claims folder.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993).  A bare conclusion, even one reached by 
a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Further, the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  For 
purposes of this decision, the Board concludes that it is 
satisfied with the impartiality, careful review of the 
record, and professional medical judgment provided by the VA 
physician who conducted the September 1997 and April 2000 VA 
neurological examinations of the veteran.   

Entitlement to an increased rating

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2004).  Separate diagnostic codes identify the various 
disabilities.  If there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).

The veteran's service-connected residuals of a right 
acromioclavicular separation is currently rated 10 percent 
disabling under Diagnostic Code 5203.  Under that code a 20 
percent evaluation is warranted if there is nonunion of the 
clavicle with loose movement, or if there is a current 
dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a.  

In this regard, the Board notes that neither nonunion, nor 
dislocation is clinically evident.  As such, the veteran does 
not meet the schedular requirements for an increased 
evaluation.  

Further, the veteran's own statements regarding the severity 
of his current residuals are not as probative as the 
objective medical evidence in determining the degree of any 
current disability.  Simply put, the evidence here shows no 
current residuals, and hence, no current service connected 
disability.  Lay opinions are of no probative value regarding 
issues of medical diagnosis; competent medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).   

Finally, the Board places great weight on the April 2000 VA 
examiner's conclusion that the veteran's right 
acromioclavicular joint injury was well healed, with minimal 
residual disability, as well as the April 2004 VA examiner's 
similar conclusion that the acromioclavicular separation had 
resolved, and that current right shoulder symptoms are 
unrelated to the service connected injury.  These medical 
opinions were based on a thorough review of the medical 
record and an objective analysis of the medical facts 
presented.  

Contrary medical opinions, including those provided by Dr. 
Lomas were not based on as thorough or as objective a review 
of the medical record and medical science associated with 
acromioclavicular separations.  Further, Dr. Lomas' opinions 
pertain to matters that are outside of his realm of 
expertise.  Accordingly, the preponderance of the evidence is 
against finding entitlement to an increased rating.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection Claim Residuals of a Low Back Injury 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Also, a medical opinion is inadequate 
when unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  Finally, a medical opinion based 
on an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet.App. 458 (1993).  

In this case, the service medical records reveal that in July 
1975 the appellant was seen for complaints of intermittent 
back pain associated with heavy lifting.  The assessment was 
low back pain.  In September 1975, the veteran again 
complained of low back pain.  Significantly, no pertinent 
diagnosis was offered, and at separation from active duty the 
appellant's spine was judged to be normal.  Additionally, at 
a 1976 VA examination no complaints or findings pertaining to 
a low back injury were made.

Between 1976 and 1987, there is no competent evidence that 
the appellant suffered from a chronic service connected back 
disorder.  Indeed, the record reflects that in 1981, the 
appellant suffered a postservice back injury.

While the record includes opinions from Dr. Jackson that a 
low back disorder is related to service, the opinions offered 
by a VA examiner in April 2000 are of greater probative value 
because they are based on all of the evidence of record, and 
because they are consistent with the contemporaneously 
recorded medical history.  Simply put, the VA medical 
opinions are supported by the clinical evidence of record.  
Cf.  Black v. Brown, 5 Vet.App. 177, 180 (1995). 

While the veteran contends that his current low back disorder 
is due to injuries incurred during an inservice truck 
accident, there is no record from the time of the accident or 
from contemporaneous accident-related treatment records of 
any low back injury.  Further, there are no findings or 
treatment records pertaining to a chronic low back disorder 
in service.  While the veteran did report right side back 
pain in August 1975, at that time there were no objective 
findings referable to the back.  A thorough review of the 
medical record does not reveal factually based medical 
opinions, as opposed to mere speculation, which supports the 
contention that he incurred a chronically disabling low back 
injury in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

While Dr. Lomas has offered numerous opinions favoring the 
veteran in his claims.  Those opinions, as well as those of 
Dr. Jackson are based on the appellant's self-reported 
history of low back pain dating from service, rather than any 
objective medical record.  In this regard, the Board notes 
that the Court has held, "An opinion based upon an 
inaccurate factual premise has no probative value."  Reonal.  

The veteran's own statements regarding the etiology of any 
current low back disorder cannot serve to support his claim, 
since lay persons are not competent to offer medical 
opinions; where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  Espiritu.   
  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim of entitlement service 
connection for residuals of a low back injury.  Accordingly, 
the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski.

Service Connection for Neurological Residuals of a Head 
Injury

The post-service medical record contains some records of 
treatment wherein the veteran complains of neurological 
symptoms which he attributes to an August 1975 inservice head 
injury.  However, post-service neurological testing has 
consistently been negative, with no objective findings to 
support a trauma-induced neurological defect or disorder.  

At an August 1995 neurological evaluation the veteran was 
found to have migraine headaches without aura based on his 
reports of recurrent headaches.  A CT scan of the head was 
normal.  Further, a brain MRI conducted in August 1996 showed 
no evidence of brain damage.  

The Board again finds that the April 2000 VA opinion is best 
supported by the objective evidentiary record both in service 
and post service.  This neurologist concluded that the 
veteran did not incur neurological damage during an August 
1975 truck accident.  Further, neurological testing in 
September 1997 and April 2000 revealed no neurological 
impairment.  The examiners assessed that the reported 
headaches were tension headaches, and not post-traumatic 
migraine-type headaches as contended.  

The medical record contains differing diagnoses, with some 
medical practitioners diagnosing migraine headaches over the 
years, and Dr. Lomas assessing that the veteran suffered 
neurological damage or at least migraine headaches related to 
the inservice truck accident.  These favorable assessments, 
however, are not supported by the objective contemporaneously 
created medical record.  Rather, diagnoses of migraine 
headaches have been based on the veteran's self-report of 
recurrent headaches since his inservice truck accident.  
Indeed, no physician who has assessed or diagnosed migraine 
headaches in recent years has supported their opinion with 
reference to contemporaneously created service medical 
records or to records created during the periods shortly 
after service.  

Regarding the veteran's own statements regarding the nature 
and etiology of his claimed neurological disorder, the Board 
again notes that lay persons are not competent to offer such 
medical opinions.  Espiritu.   

Reviewing the entire medical record, the Board finds the 
assessment of the VA physician who conducted the neurological 
examination of the veteran in April 2000 to be the most 
informed, unbiased, objective, and well-reasoned of those 
contained in the claims folder.  The Board finds that 
objective service and post-service medical evidence within 
the claims folder best supports the conclusions of this VA 
examiner.  Accordingly, the Board accepts this VA physician's 
assessment, to the effect that the veteran does not have a 
neurological disorder and does not have migraine headaches, 
and accordingly, neither is related to his truck accident in 
service or otherwise related to service.  This viewpoint 
preponderates over contrary medical evidence or opinions as 
contained within the claims folder.  Hence, the preponderance 
of the evidence is against the claim of entitlement to 
service connection for neurological residuals of a head 
injury, and, therefore, the benefit of the doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert.




ORDER

An increased rating for residuals of separation of the right 
acromioclavicular joint, currently rated 10 percent 
disabling, is denied.  

Service connection for a low back disorder, and for 
neurological residuals of a head injury is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


